DALLAS, Circuit Judge.
I thought, at the trial of this case, that the defendant’s request for binding instructions in its favor was well founded; but, as the evidence could not then be carefully examined, it was deemed advisable to postpone decision of the point, and accordingly the issue was submitted to the jury, but with a reservation of the question whether there was any evidence in support of the plaintiff’s claim. I have since thoroughly reviewed the testimony, and my first impression has been confirmed. The only conclusion which can reasonably be deduced from it is that the personal injuries which the plaintiff suffered were caused by his own negligence, and that the defendant’s motorman, when he perceived the situation of danger which the plaintiff’s lack of due care had created, for which neither he nor Ms employer was responsible, did all that, under the circumstances, could have been done to avert the catastrophe which occurred. The defendant’s motion for judgment in its favor non obstante veredicto is granted.